Citation Nr: 1030785	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a May 2010 hearing before the 
undersigned Veterans Law Judge, and a transcript of this hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.

At his May 2010 hearing, the Veteran testified that he received 
disability benefits from the Social Security Administration 
(SSA).  While he stated that these benefits were for an eye 
disability, he was unsure if the SSA had any records relevant to 
his claimed mental disorder.  

A review of the claims file reveals no records obtained from the 
SSA, and no clear determination as to the availability of any 
records which may have been in the possession of the SSA.  The 
United States Court of Appeals for Veterans Claims has indicated 
that medical records upon which an award of Social Security 
disability benefits has been predicated are relevant to VA claims 
for service connection and an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such records 
may be relevant to this claim for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records).

The Veteran has also testified that he received treatment from 
the VA in Iowa City, Iowa and Tacoma, Washington in the 1980s.  
While there appears to be some VA treatment notes from 1984 
forward of record, it is unclear whether there are outstanding 
records from that time period that have not been obtained.  
Accordingly, on remand, the RO should conduct a search for any VA 
treatment records that are not already of record and associate 
them with the Veteran's claim folder.  

Finally, at his May 2010 hearing, the Veteran and his 
representative expressed concerns about the quality of his 
December 2009 VA examination.  The VA examiner concluded after 
her interview with the Veteran that the Veteran does not 
currently suffer from PTSD, although the Veteran has a prior 
diagnosis of PTSD from a VA staff psychologist.  Furthermore, the 
December 2009 VA examiner's descriptions of the Veteran's 
attitude, behavior, and mental health differ significantly from 
the VA staff psychologist's descriptions.  In August 2005, the 
Veteran was described by the VA staff psychologist as cooperative 
and pleasant with normal speech, logical thought processes, and 
good judgment and insight.  This psychologist diagnosed the 
Veteran with PTSD based on the stressor he described.  However, 
the December 2009 VA examiner characterized the Veteran as 
agitated, hostile, and uncooperative.  His speech was described 
as loud, rapid, and pressured, and his thought processes as 
evasive and tangential.  The examiner stated that the Veteran was 
unable to understand the outcome of his actions and lacked 
insight into his condition.  While the VA examiner conceded that 
the stressor described by the Veteran had been verified, she 
opined that the Veteran was not actually involved in the incident 
as he claimed.  She diagnosed the Veteran with bipolar disorder 
unrelated to the Veteran's military service.  

Based on the significant discrepancies between these two 
examinations, the Veteran should be afforded a new VA examination 
with a psychologist or psychiatrist other than the one who 
evaluated him in December 2009.  This examiner is asked to render 
an opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's acquired psychiatric 
disability (if any) was caused or aggravated by his active 
military service.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

2.	Conduct a search for any VA treatment 
records which have not previously been 
associated with the Veteran's claim 
folder, particularly treatment the Veteran 
received in the 1980s.  Efforts to obtain 
these records should be documented, and 
evidence received in response to this 
request should be associated with the 
claims folder.  If no additional treatment 
records are available, the RO should make 
a formal finding of such.  

3.	The RO should schedule the Veteran for a 
VA examination of his acquired psychiatric 
disability.  The Veteran's claimed 
stressor of involvement in a truck fire 
has been conceded (see November 2009 VA 
Memorandum).  The sufficiency of a 
stressor is a medical determination.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  
The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran has a) PTSD as a result 
of the verified stressor or b) other 
acquired psychiatric disability as a 
result of the Veteran's active service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	 When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

